McCabthy, J.
It is certain that, in relation to the boarding of the horses'with the plaintiff, Mr. Frederick Lewis was .the.representative of the defendant and acted for her, and no" other coloring can be given' to their relations and these transactions.
*657The law in regard to the liability of an unknown, principal when discovered is -too well established • to need further comment.
We find no error in the decision rendered, and, therefore,, must affirm the judgment, with costs.
Fitzsimons, J.,- concurs.-
Judgment affirmed, with costs.